FLETCHER, Judge
(dissenting):
I agree with the majority that footnote 7 in United States v. Nault, 4 M.J. 318 (C.M.A.1978), was gratuitous regarding the actual decision in that case. However, in view of Part II of the principal opinion in the present case, I also believe that its holding today concerning the retroactivity of this Court’s decision in United States v. Porter, 7 M.J. 32 (C.M.A.1979), and United States v. Neutze, 7 M.J. 30 (C.M.A.1979), is likewise gratuitous.
Turning to the summary dispositions in the cases of United States v. McKinney, 7 M.J. 477 (C.M.A.1979); United States v. Tresvant, 7 M.J. 476, reconsidered, 10 M.J. 18 (C.M.A.1980); United States v. Bagby, 7 M.J. 476 (C.M.A.1979), and United States v. Guinn, 7 M.J. 475 (C.M.A.1979), reconsidered, 10 M.J. 18 (C.M.A.1980), I find the majority’s belated speculation as to the plain meaning of these orders is mere circuity. In any event, it is clear that the dictum in United States v. Nault, supra, was adopted in United States v. Porter, supra, and United States v. Neutze, supra, as the law of this Court. Moreover, it was applied to cases tried before United States v. Nault, supra, as evidenced by the summary dispositions listed above. This law should also, as a matter of fairness and consistency, be applied to the present case tried afterNault, but before Porter and Neutze. In both situations, the accused are similarly situated in that their courts-martial were completed but not final within the meaning of Article 76, Uniform Code of Military Justice, 10 U.S.C. § 876, at the time Porter and Neutze were decided. I need not offer any further gratuitous statements as to the applicability of Porter and Neutze to other cases final before that time.
My next point of disagreement with the majority concerns its post facto adoption of an objection or waiver requirement which I perceive to be contrary to paragraph 139a, Manual for Courts-Martial, United States, 1969 (Revised edition), and this Court’s decision in United States v. Neutze, supra at 31. First, I note that this case was tried before our decision in Neutze, so any advice given or not given in that decision on this question would have no impact on this appellant’s decision to voluntarily waive a known right at his court-martial. Second, Neutze itself did not carve out by silence any affirmative requirement for objection to the *128hearsay contained in chain-of-custody documents, but rather simply reaffirmed the state of the law at that time that a failure to object to hearsay evidence does not constitute a waiver of the evidence’s inadmissibility. Para. 139a, Manual, supra. Finally, unlike his express action in the area of hearsay evidence, the President had not promulgated any rule concerning the failure to object to a military judge’s instruction on reasonable doubt. For that reason, I find the rationale of this Court in United States v. Salley, 9 M.J. 189 (C.M.A.1980), also inapplicable to the present situation.
Finally, I disagree that this case is properly within the purview of United States v. White, 9 M.J. 168 (C.M.A.1980). There, this Court was concerned with independent evidence in the record of trial that corroborated the accused’s confession to possession of marihuana and his admission as to the chemical nature of the charged substance. Such a situation does not exist in this case.
I dissent.